            Case 2:19-cv-00585-JCC-TLF Document 38 Filed 07/08/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   KRISTOPHER RIDDICK-SEALS, an                            CASE NO. C19-0585-JCC
     individual,
10
                                                             MINUTE ORDER
11                             Plaintiff,
                 v.
12
     TRADESMEN INTERNATIONAL LLC, a
13   Delaware Company, and ICE FLOE, LLC, a
     Washington limited liability company doing
14
     business as NICHOLS BROTHERS BOAT
15   BUILDERS,

16                             Defendants.

17

18          The following minute order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 37).

21   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and

22   this action is DISMISSED with prejudice and without an award of costs or attorney fees to either

23   party. The Clerk is directed to CLOSE this case.

24          //

25          //

26          //




     MINUTE ORDER
     C19-0585-JCC
     PAGE - 1
          Case 2:19-cv-00585-JCC-TLF Document 38 Filed 07/08/20 Page 2 of 2




 1        DATED this 8th day of July 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C19-0585-JCC
     PAGE - 2
